Citation Nr: 0002772	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-21 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to July 
1973.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a December 1996 rating decision 
rendered by the Huntington, West Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA) wherein 
service connection for a bilateral hearing loss disability 
was denied.  The veteran appealed this decision.  

By means of a July 1998 decision, the issue of entitlement to 
service connection for a bilateral hearing loss disability 
was remanded for further development.  Said development 
having been completed, the case is returned to the Board for 
further appellate review.  


FINDING OF FACT

The veteran has presented evidence of in-service noise 
exposure, but there is no competent medical evidence showing 
a chronic disease manifested by bilateral defective hearing 
during his period of active military service or within one 
year following his discharge therefrom, or of a nexus between 
treatment and diagnosis of this condition provided in the 
post service period and any incident or event of his military 
service.


CONCLUSION OF LAW

The claim for service connection for a bilateral hearing loss 
disability is not well grounded and there is no further 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Establishing direct service connection for 
a disability which was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection may 
also be granted on a secondary basis and for certain 
enumerated disabilities on a presumptive basis, see 38 C.F.R. 
§§ 3.307, 3.309 and 3.310, or alternatively, with respect to 
any disease, if all the evidence establishes that the disease 
was incurred in service, see 38 C.F.R. § 3.303(d).  According 
to an opinion issued by the Under Secretary for Health of the 
Department of Veterans Affairs in October 1995, it is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system.  Therefore, 
high frequency sensorineural hearing loss might be presumed 
service connected if manifest to a degree of 10 percent 
within one year of discharge from service.

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

The pertinent facts in this case may be briefly set forth.  
Service medical records contain no reports showing treatment 
for or diagnosis of hearing loss, but an April 1973 
separation examination disclosed that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
5
10
X
0
LEFT
5
0
10
X
0

Results for pure tone thresholds at the 3000 Hertz level were 
not recorded on the examination report.  Notwithstanding this 
fact together with the finding that he had no hearing loss at 
4000 Hertz in each ear, the separation examination report 
reflected a diagnosis of bilateral high frequency hearing 
loss.  Although there is no evidence of direct combat 
exposure, additional service records indicated that the 
veteran performed duties in heavy construction (crawler 
tractor operator) and that he spent six months and 22 days in 
Vietnam during the period of armed conflict in that country.  
However, at a hearing before a RO hearing officer in July 
1997, the veteran expressed his contentions that he has a 
bilateral hearing loss disability that is attributable to his 
active military service.  He indicated that he has difficulty 
with his hearing and has to ask others to repeat what they 
say to him.  He stated that he was exposed to noise during 
active service from artillery fire as well as constant noise 
from crawler tractors.

Post service medical records show that the veteran has a 
current bilateral hearing loss disability.  However, there is 
no reported treatment or evaluation for hearing loss in the 
post service period until November 1987 when the veteran had 
his hearing checked by private sources in connection with 
sinus problems.  Subsequently, a March 1999 VA audio 
examination report indicates that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
45
LEFT
20
10
20
50
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
Additionally, the recorded pure tone threshold at 4000 Hertz 
was greater than 40 decibels in each ear.  Under the 
provisions of 38 C.F.R. § 3.385, it is specifically stated 
that a hearing disability exists if there is at least one 40-
decibel threshold at the specified Hertz frequencies.  Thus, 
a bilateral hearing loss disability compatible with § 3.385 
is shown (impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater).  The issue is therefore whether this hearing 
loss is attributable to the veteran's period of military 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

However, as indicated above, competent medical evidence 
establishing a nexus, or link, between conditions treated or 
diagnosed after service and those noted in service, is 
required to support a well-grounded claim for service 
connection.  Whether certain symptoms can be said with any 
degree of medical certainty to be early manifestations of a 
disorder first diagnosed years later is a medical question 
requiring medical evidence for its resolution.  See Espiritu 
at 494-95.  In this case, there is no competent medical 
evidence linking the claimed hearing loss disability first 
noted to be treated many years after service to any injury or 
disease in service.  The above-cited private medical records 
reflect a history of initial treatment and diagnosis of 
hearing loss in 1987, many years after service.  Hearing loss 
for VA purposes was established based on the results of the 
March 1999 VA audiogram, but this examination as well as the 
other post service medical records do not contain any 
findings or medical opinion relating the veteran's hearing 
loss disability to service.  On the contrary, the VA 
audiologist who conducted the March 1999 examination stated 
that the veteran's current bilateral hearing loss disability 
was not related to his active service.  This examiner 
reviewed the evidence in the claims folder and concluded that 
(1) the service medical records did not show any hearing loss 
disability; and (2) that following service, the veteran's 
work history was significant for employment as a mechanic for 
a heavy equipment firm for different coal mines until 1981.  
Based on these findings, the VA audiologist opined that the 
veteran's current hearing loss disability was due ". . . to 
his aging and due to further exposure to noise and not to 
what he was exposed to during his service in the armed forces 
. . . ."

Considering the foregoing facts, the Board concludes that the 
veteran has not submitted evidence sufficient to render his 
claim of service connection for a bilateral hearing loss 
disability well grounded.  Caluza, 7 Vet. App. 498.  The 
Board has carefully considered his contentions on appeal, 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between that disability and his 
service.  Espiritu, 2 Vet. App. 492 (1992).  His lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Id. at 494-95.  On the basis of 
the above findings, the Board can identify no basis in the 
record that would make the appellant's claim plausible or 
possible.  38 U.S.C.A. § 5107(a); see Grottveit at 92, 
Tirpak, at 610-11; and Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well grounded, VA was 
under no duty to provide the veteran with an examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration) and Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's "duty" is just what it states, a duty to assist, not 
a duty to prove a claim).

Accordingly, the Board must deny the veteran's claim of 
service connection for a bilateral hearing loss disability as 
not well grounded.  See Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

